Exhibit32.2 CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED BY SECTION-OXLEY ACT OF2002 Pursuant to Section1350, Chapter63 of Title 18, United States Code, as adopted by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned, as Chief Financial Officer of Generac Holdings Inc. (the “Company”), does hereby certify that to my knowledge: 1. the Company's annual report on Form10-K for the fiscal year ended December 31, 2016 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. the information contained in the Company's annual report on Form10-K for the fiscal year ended December 31, 2016 fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 24, 2017 /s/ York A. Ragen Name: York A. Ragen Title: Chief Financial Officer
